DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-21 and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. Specifically, Miefalk (US 6,058,879 A) discloses a cartridge (teatcup 1; fig. 1) configured to be inserted into a connector (valve housing 4; fig. 3) to an inserted position to form a teatcup configured to be attached to the teat of an animal to be milked (fig. 1), the connector including at least two heel members (gripping members 22; fig. 4) provided circumferentially after each other on an inner surface of the connector (fig. 4), and an outer shell (tubular connection portion 13; fig. 4), the cartridge comprising: 
an elongated sleeve (shell 2; fig. 1) extending in parallel with a longitudinal central axis (as shown in fig. 1) and having an upper end section and a lower end section (as shown in fig. 1), the elongated sleeve comprising 
at least two separate primary hook members (locking projections 21; fig. 3) provided circumferentially after each other on an outer surface of the elongated sleeve (figs. 3 and 4), each of the primary hook members having a lower slide surface (first ramp surface 23; figs. 4 and 5) sloping upwardly and outwardly (figs. 4 and 5), and 
at least one secondary hook member (stop member 31; fig. 3) projecting outwardly from the outer surface of the elongated sleeve (shell 2) between two of the at least two primary hook members (figs. 3 and 4), the at least one secondary hook member having a lower hook surface extending inwardly (fig. 4) and an upper slide surface sloping upwardly and inwardly (fig. 4), the at least one secondary hook member (stop member 31) being configured to interact with at least one of the heel members (gripping members 22) to prevent the cartridge (teatcup 1) from being inserted when the cartridge is not in a primary rotary position (col. 7, lines 17-21; figs. 2 and 3); 
a teatcup liner (teatcup liner 3; fig. 1) pre-mounted in the elongated sleeve (shell 2) and having an inner space for receiving said teat (as shown in fig. 1); and 
a pulsation chamber (pulsation chamber 9; fig. 1) between an inner side of the elongated sleeve and an outer side of the teatcup liner (as shown in fig. 1),
wherein the cartridge (teatcup 1) is configured to be inserted into the connector (valve housing 4) such that the outer shell of the connector 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, at least one stop member extending outwardly from the outer surface of the elongated sleeve and being provided adjacent to and axially above one of the primary hook members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADY W FRAZIER/Examiner, Art Unit 3647